DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
Foreign reference CA 2043184 cited on the information disclosure statement, filed 10/15/2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  This reference has not been considered.  Applicants will have to submit an IDS listing this reference along with a copy of CA 2043184 to have it considered.  It is noted, the additional references cited on the IDS of 10/15/2021 have been considered.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:  
The continuation data in Paragraph 0001/ line 5, needs to be updated, such that after “2021,” --now US Patent 11,149,533,-- should be added.  (Also see Paragraph 0107).
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --System Of Controlling A Hydraulic Fracturing Pump Or Blender Using Cavitation Or Pulsation Detection--.



Terminal Disclaimer
The terminal disclaimer filed on 09/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/189,397 and 17/316,865 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claims 1 and 14, line 9, recitation of “blender flow rate or blender discharge pressure” is not clear in context.  It is unclear how many blenders are required (see Claim 1, line 30)?  The “one or more of” (lines 8-9) refers to the flow rate or discharge pressure and not to the blenders.  This limitation would be clearer if rewritten as --a blender flow rate or a blender discharge pressure--.
Claims 1 and 14, lines 19-20, recitation of “blender flow rate or blender discharge pressure” is not clear in context.  It is unclear if this is the same 
Claims 1 and 14, lines 30 and 32, respectively, recitation of “a blender flow rate” is not clear in context.  It is unclear if this is the same “blender flow rate” as in Claims 1 and 14, line 9.  This limitation would be clearer if rewritten as --the blender flow rate--.
Claims 1 and 14, lines 46 and 50, respectively, recitation of “a pump flow rate of the one or more hydraulic fracturing pumps” is not clear in context.  It is unclear if this is the same “a pump flow rate of the one or more hydraulic fracturing pumps” as in Claim 1, lines 29-30 and Claim 14, lines 31-32?  This limitation would be clearer if rewritten as --the pump flow rate of the one or more hydraulic fracturing pumps--.
Claims 1 and 14, lines 47 and 51, respectively, recitation of “a blender flow rate of a blender” is not clear in context.  It is unclear if this is the same “a blender flow rate of a blender” as in Claim 1, line 30 and Claim 14, line 32?  This limitation would be clearer if rewritten as --the blender flow rate of the blender--.
Claims 4 and 17, line 5, recitation of “blender discharge pressure” is not clear in context.  It is unclear if this is the same “blender discharge pressure” as in Claims 1 and 14, line 9?  This limitation would be clearer if rewritten as --the blender discharge pressure--.
Claims 9 and 22, line 5, recitation of “a pump flow rate” is not clear in context.  It is unclear if this is the same “a pump flow rate” as in Claim 1, line 29 and Claim 14, line 31.  This limitation would be clearer if rewritten as --the pump flow rate--.
Claims 9 and 22, line 6, recitation of “a blender flow rate of a blender” is not clear in context.  It is unclear if this is the same “a blender flow rate of a blender” as in Claim 1, line 30 and Claim 14, line 32.  This limitation would be clearer if rewritten as --the blender flow rate of the blender--.
Claims 11 and 24, lines 14-16, respectively, recitation of “when the second suction pressure…exceeds the discharge pressure threshold” is not clear in context.  It is unclear what “when” refers too?  Nothing happens when the threshold is exceeded; amounting to a gap between the elements.  See MPEP § 2172.01.  In this instance, the missing element is the second pulsation notification signal.  The “wherein” clause of lines 16-17 needs to be connected the “when”, such that “when the second suction pressure…exceeds the discharge pressure threshold” --a second pulsation notification signal is generated,--.
Claims 13 and 26, line 3, respectively, recitation of “a pump flow rate” is not clear in context.  It is unclear if this is the same “a pump flow rate” as in Claim 1, line 29 and Claim 14, line 31.  This limitation would be clearer if rewritten as --the pump flow rate--.
Claims 13 and 26, lines 3-4, respectively, recitation of “a blender flow rate of a blender” is not clear in context.  It is unclear if this is the same “a 
Claims 15-26, line 1, recitation of “hydraulic fracturing control assembly” is not clear in context.  There is no “control assembly” in Claim 14.  These limitations would be clearer if rewritten as --hydraulic fracturing system--. 


Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13 and 15-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 1 and 14, the prior art of record does not disclose or make obvious a hydraulic fracturing control assembly to detect one or more of cavitation or pulsation associated with operating a plurality of hydraulic fracturing units, each of a supervisory controller in communication with one or more of: the plurality of hydraulic 
the supervisory controller being configured to: receive one or more of: pump signals, associate, via the supervisory controller, one or more cavitation values with one or more of the one or more pump signals or the one or more blender signals; combine the one or more cavitation values to determine a combined cavitation value; compare the combined cavitation value to a threshold cavitation value; thereby to cause a reduction of one or more of a pump flow rate of the one or more hydraulic fracturing pumps or the blender flow rate of a blender,
or
determine, based at least in part on the one or more pump signals at a first time, a first average pump suction pressure and a first average pump discharge pressure; determine, based at least in part on the one or more pump signals at a second time after the first time, a second average pump suction pressure and a second average pump discharge pressure; determine a suction pressure difference between the first average pump suction pressure and the second average pump suction pressure, and a discharge pressure difference between the first average pump discharge pressure and the second average pump discharge pressure; compare the suction pressure difference to a suction pressure threshold; compare the discharge pressure difference to a discharge pressure threshold; thereby to cause a reduction of one or more of the pump flow rate of the one or more hydraulic fracturing pumps or the blender flow rate of the blender.

With respect to Claims 2-13 and 15-26, their pendency on Claims 1 or 14, make them allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. US Pub. 2018/0209415 teach detecting cavitation in a hydraulic fracturing pump.
Flek US 6,655,922 teaches detecting cavitation using cavitation values.
Marica WO 2017/123656 teaches detecting pulsation in an above ground piston pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/28/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746